DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”), U.S. Patent No. 4,738,658 (“Magro”), U.S. Patent No. 5,320,611 (“Bonutti”), and optionally EP 2,722,069 (“Okamura”).
Regarding Claims 1 and 2, Garrison discloses a vascular access system (see Fig. 1) comprising a collected “packaged as a kit” assembly (Par. 14; Clm. 12). Examiner submits to the extent that the articles may need to be provided together in a nested state such a configuration is achieved in use of the invention (see Fig. 4A – Garrison). Furthermore, to the extent that the phrase “assembled” in a nested configuration, while packaged prior to use (Applicant’s disclosure not making any reference to packaging), such a configuration constitutes merely an obvious design choice to accomplish the goal of Garrison to provide these articles together, whereby it would be understood that nesting the articles in an assembled state would reduce the necessary amount of packaging by creating a smaller form factor, ensure that the correct articles are collected together (i.e. ensuring that the articles fit as intended), and also would serve as a framework for allowing a clinician to immediately observe how the articles are intended to be assembled for use (see Okamura – Fig. 1, which shows packaging 40 providing receipt of an assembled, and nested, collection of an introducer sheath 20, dilator 30 – whereby the further inclusion of a catheter and guidewire to construct the configuration shown in Fig. 4A of Garrison in a packaged state merely constitutes an obvious carrying forward of such a packaging design).
Garrison discloses the assembly to comprise an introducer sheath (40) having a proximal end (i.e. the tubing at hub end), an opposite distal end (i.e. the tubing at the insertion end), and a lumen defined axially therethrough from the proximal end to the distal end (see generally Fig. 1B and 4A which illustrates the guide catheter received through the proximal and distal ends thereby demonstrating the extent of the lumen);
Garrison discloses the lumen to have an inner diameter, however Garrison is silent as to whether this inner diameter is “uniform along an entire length of the introducer sheath from the proximal end to the opposite distal end”.  While in some embodiments Garrison recites that “the distal tip of the vessel closure delivery device sheath 40 may be tapered to form a gradual transition between the outer surfaces of the two sheaths” [emphasis] (Par. 22), Examiner notes the use of the word “may” which indicates only the possibility of such a condition, not a requirement, and in fact implies that an untapered alternative exists (note and compare Fig. 1A and Fig. 1B – wherein Fig. 1A appears to illustrate a distal taper whereas Fig. 1B appears to illustrate a uniform outer diameter). 
Additionally, the prior art (see Magro – see Fig. 1 and Fig. 5) establishes that it is well known to provide similar introducer sheaths with a constant inner diameter (6) that is “just sufficient to permit the catheter tube to slide therethrough” (Abstract) thereby establishing the two configurations to be suitable, art-recognized alternatives of one another. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sheath of Garrison to comprise a constant inner diameter from the proximal to the distal ends in association with a tapering outer surface, as disclosed by Magro, thereby only achieving the expected outcome of implementing a well-known alternative configuration for a sheath lumen to obtain expected and predictable results with the constant inner diameter of the sheath being sized and paired to correspond to the outer diameter of the guide catheter in order to provide improved hemostasis between the catheter and sheath (see Magro – Summary of the Invention) while the tapering of the sheath improves its ability to be moved into the puncture site (see Magro – Abstract and Summary of Invention).
Garrison, as modified by Magro, provides for introducer sheath to comprise a sidewall distal section (see i.e. 43 – Garrison), a sidewall transition section (see i.e. the tapered outer diameter between 43 and 45 – see also Magro, Fig. 1), and a sidewall proximal section (circa 45) the transition section being defined between the distal and proximal sections;
Wherein an outer diameter of the sidewall distal section is less than an outer diameter of the side wall proximal section (see Fig. 1A – Garrison; see also Fig. 1, Magro); and
A guide catheter (10) having a lumen (see Fig. 1B) defined axially therethrough from a proximal end to an opposite distal end (see receive of dilator 20); the guide catheter being received within the lumen of the introducer sheath (see Fig. 1B, 4A).
Garrison discloses the assembled (see e.g. Fig. 1B) integral dedicated unit further comprises a dilator (20) forming a cone (see the conically tapered distal end) at a distal end; the dilator being received within the lumen of the guide catheter (see Fig. 1B, 4A) until the cone of the dilator extends beyond the distal end of the guide catheter (see Fig. 1B, 4A) such that in use the guide catheter may be received/arranged between the introducer sheath and the dilator (see Fig. 1B and 4A which shows the system in an assembled state – the dilator (20) being received within the guide catheter (10) which is in turn received within the introducer sheath (40) in an assembled state for use.
Garrison, as modified, discloses the invention substantially as claimed except that the introducer sheath (40) is expressly not self-supporting absent the guide catheter disposed in the lumen of the introducer sheath, i.e. collapsible. Garrison is silent as to whether the introducer sheath is or isn’t self-supporting and there is no specific recitation in the specification that is suggestive – one way or another. However, the use of collapsible, non-self-supporting introducer sheaths is notoriously well-known in the art. 
	For example, Bonutti discloses a related introducer sheath (10, 100) which is configured to be collapsible when an article is not retained therein (see Fig. 4-6; Fig. 15-17; Abstract; Col. 4, Ln. 15-21) such that it can assume a lower profile configuration and be form fitting to the received article. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the sheath of the invention of Garrison to have a sidewall distal section which is not self-supporting at its expanded diameter absent the entrainment of an inserted article such as the catheter of Garrison, as disclosed by Bonutti, in order to allow the sheath to assume lower profile configurations and conform to the diameter of an article retained therein thereby allowing the sheath to accommodate articles of various sizes while being as minimally invasive as possible and fully engaging the entrained article (Col  1 – Bonutti).
Regarding Claim 3, Garrison provides for the sidewall transition section to comprise an annular shoulder, a cone, or a frustrum cone (see Fig. 1A).
Regarding Claims 4 and 6, Garrison recites that the catheter (10) can comprise a 5F to 7Fr catheter (Par. 17) – e.g. dimensions which encompass the claimed 6F (0.08 inches) and 7F (0.09 inches) configurations. However, Garrison does not explicitly discuss the precise diameter(s) of the sheath configured to be paired with any of these particular catheters. However, as discussed above, Magro recites that it is desirable to provide a sheath with “an inner diameter that is just sufficient to permit the catheter tube to slide therethrough” (i.e. minimized to a point of physical contact between the two units) (Abstract). 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the outer diameter of the sheath of the modified invention of Garrison to be less than 0.095” when paired with the 6F catheter or less than 0.110” when paired with the 7F catheter such that the inner diameter of the sheath is “just sufficient to permit the catheter tube to slide therethrough”, as disclosed by Magro, in order to ensure fluid tightness between the catheter/sheath and thereby limit retrograde flow of blood therebetween. It has been held that mere changes in size/proportion cannot sustain patentability, particularly when the dimensions/proportions are merely a carrying forward of an original patented concept, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding Claim 16, Garrison discloses that when assembled (see Fig. 1b) the distal end of the guide catheter extends in a distal direction beyond the distal end of the introducer sheath (note the extension of 10 past the distal end of 40).


 Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. 
Applicant argues (Pg. 8) that “Garrison discloses the opposite, that is, vessel closure device delivery sheath 40… is alone self-supporting (able to structurally support itself). This is evidenced by the fact that the procedural introducer sheath 10 within the lumen of the vessel closure device delivery sheath 40 is expressly described as being removed (pulled out) of the vessel closure device delivery sheath 40 which remains in the artery. {Paragraph [0036]}”. However, this is not persuasive.
	Examiner submits that there is no evidence cited that supports Applicant’s broad conclusion as Par. 36 makes no mention as to the state of the sheath (or lumen of the sheath) when the catheter (RE: procedural introducer sheath 10) is removed (pulled out) of the delivery sheath (40). All that is mentioned about the “lumen” of the vessel closure delivery sheath (40 – i.e. the introducer sheath) is that “”the vessel closure device delivery sheath [has] an internal lumen for use with a vessel closure device applier, the internal lumen adapted to deliver a vessel closure device onto a blood vessel” (Par. 6). No mention is made as to whether the sheath (40) is reinforced (or the like) which would prevent collapse thereof absent the receipt of an article therein. Par. 36, which Applicant cites, makes no reference to this lumen and merely recites:
“ At the conclusion of the intervention, the interventional device or devices are then removed from the coupled sheath assembly. The procedural sheath 10 and vessel closure device delivery sheath 40 are then uncoupled either by rotating a connector attached to sheath 10 at hub 15 or by detaching a snap interface at hub 15 from the procedural sheath 10 and pulling sheath 10 out of the vessel closure device delivery sheath 40. The vessel closure device delivery sheath 40 then remains in the artery as shown in FIG. 4C. Advantageously, the vessel closure device delivery sheath 40 is already positioned in the artery due to the vessel closure device delivery sheath 40 and the procedural sheath 10 being pre-coupled to one another and positioned in the artery as a single assembly. This eliminates the step of having to perform an exchange procedure where the procedural sheath 10 is removed from the artery and then the vessel closure device delivery sheath 40 is inserted into the artery. In certain clinical procedures, for example procedures requiring access to the carotid arteries, the consequences of failure to achieve complete hemostasis or causing vessel injury during such an exchange procedure can be extreme. In this instance, if full hemostasis is not achieved, the resultant hematoma may lead to loss of airway passage and/or critical loss of blood to the brain, both of which lead to severe patient compromise and possibly death. Alternately, a vessel injury or dissection may require adjunct repair and lead to prolonged procedure time and risk of complication.”
Examiner notes that there is no mention of any specific structural feature that would imply that the sheath (40) of Garrison is necessarily self-supporting. As such, Applicant’s arguments are unevidenced and unsupported by any specific showing of Garrison and it is submitted that Garrison is merely silent as to whether or not the catheter is collapsible or self-supporting.
Removal of the catheter/sheath (10) while leaving the introducer sheath/vessel closure device delivery sheath (40) retained within the vasculature is not evidence (or even a suggestion) that the delivery sheath (40) is retained in the vasculature in a “self-supporting” fashion. For example, Bonutti discloses an introducer sheath (10) which is expressly NOT self-expanding (see Fig. 4-6; Fig. 15-17; Col. 4, Ln. 15-21) is, like the sheath (40) of Garrison left entrained within the vasculature after a supporting article is removed so that a different articles can be inserted therein (Col. 3, Ln. 66 – Col. 4, Ln. 6; Col. 4, Ln. 15-32). As such, it is immediately clear that the retention of an introducer sheath within the vasculature absent and inserted article is not evidence of self-support and that the sheath (40) of Garrison can, without negative impact, be modified (in view of Bonutti) to be collapsible/non-self expanding such that upon removal of the catheter (10) the introducer sheath (40) is permitted to collapse into a lower profile configuration to thereby allow the tissue to relax about the introducer sheath and allowing the sheath to accommodate articles of various sizes while being as minimally invasive as possible and fully engaging the entrained article (Col  1 – Bonutti).
	In other words, the evidence of Bonutti clearly rebuts Applicant’s assertion that “[s]ince the vessel closure device delivery sheath 40 is able to remain in the artery following removal of the procedural sheath 10, then clearly the vessel closure device delivery sheath 40 is alone self-supporting…” Examiner submits that, clearly, a self-supporting configuration is (contrary to Applicant’s assertions) not necessary to permit for article exchange by an introducer sheath.
	Applicant argues (Pg. 9) that “Garrison teaches away from modifying the vessel closure device delivery sheath 40 such that it is not self-supporting absent the procedural sheath 10 disposed in the lumen of the vessel closure device delivery sheath…” However, this is not persuasive. Examiner submits that the standard for “teaching away” involves explicitly criticizing, discrediting, misdirecting, or otherwise discouraging of the arrived upon solution. Garrison makes no such disparaging remarks about introducer sheaths which are not self-supporting, fails to identify the introducer sheath (40) as being self-supporting, and fails to identify any supposed criticality to a self-supporting introducer sheath. At best, Garrison is silent as to whether the introducer sheath (40) IS OR IS NOT self-supporting and silence cannot possibly be construed as a teaching away. Furthermore, in consideration of the disclosure of Bonutti, it is clear that an introducer sheath (10, 110) can be made non-self-supporting without negatively impacting its ability to be retained within the vasculature absent any entrained article so as to continue to function as an introducer sheath to permit the removal and insertion of the articles as needed to perform the interventional procedure (Col. 3, Ln. 66 – Col. 4, Ln. 6; Col. 4, Ln. 15-32).
	Applicant argues (Pg. 9) that “modification of Garrison in view of Bonutti et al. so that the vessel closure device delivery sheath is not self-supporting absent the procedural sheath 10 disposed in the lumen of the vessel closure device delivery sheath would result in a change in the basic principle under which the Garrison construction is designed to operate.” However, this is not persuasive. As noted above, Applicant has failed to demonstrate that the invention of Garrison comprises an introducer sheath (40) which is explicitly (or even implicitly) self-supporting. Examiner submits that no evidence submitted by Applicant is suggestive that the lumen of the introducer sheath (40) of Garrison does or does not collapse in on itself after removal of the catheter/procedural sheath (10). As presented in the evidence supplied by Bonutti, and cited by Examiner, an introducer sheath can be provided in a non-self-supporting, collapsible configuration (see Fig. 4-6 and 15-17) and retained within the vasculature after the removal of a supporting article (Col. 3 Ln. 66 – Col. 4, Ln. 32) without impacting its ability to continue to serve as an introducer sheath to accept the insertion (and corresponding expansion) of different articles, as needed, to carry out the interventional procedure.
	Applicant argues (Pg. 9) that “Garrison expressly discloses as the underlying principle of operation that the procedural sheath and vessel closure device delivery sheath don’t have to be exchanged”. However, this is immaterial to the extent that Bonutti clearly demonstrates that a collapsible, non-self supporting introducer sheath can be provided and left retained within the vasculature, absent the receipt of any entrained articles, while continuing to serve as an introducer sheath to the insertion of new articles without exchange. As such there presents a clear expectation of success in providing modification to the invention of Garrison, as suggested by Bonutti, to make the sheath (40) non-self supporting such that it can be expanded and contracted through the insertion of other endo-luminal interventional device to allow full engagement of the entrained endo-luminal interventional device regardless of diameter and to allow contraction of the wound tract and allowing larger devices to be inserted, as necessary, while minimizing the size of the initial skin penetration to receive the introducer sheath within the vasculature. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                 
08/04/2022